Title: To George Washington from Ebenezer Hancock, 30 January 1777
From: Hancock, Ebenezer
To: Washington, George



Sir
Boston January 30th 1777

I had the Honour to receive your Excellency’s Letter of 9th Instant last Night, in regard to the State of the Treasury in my Department; and for answer I have to Inform your Excellency, that it is very low at present, as I have not receiv’d any Money since last September, and the Demand for it has been so great, that I have now by me only about Five Thousand Dollars, but expect more every Day, as I have wrote to the Honble Congress about it, and think it cannot be long before it Arrives.
I now take the Liberty to Acquaint your Excellency, that I have lately nam’d a Child after you, for the very great Respect and Regard I have for your Excellency, and the glorious Cause in which you are engag’d, and I flatter myself, that it will be agreeable to you; and wishing your

Excellency Success, Health, and Happiness; I have the Honour to be with the greatest Esteem; Sir Your Excellency’s most Obedt Humble Servt

Ebenezer Hancock

